Citation Nr: 0715056	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-36 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for chronic uveitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran had unverified active duty from March 1983 to 
February 1987, with additional unverified service in the U.S. 
Army Reserves from November 1990 to June 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.   

Although the July 2003 rating decision also addressed a claim 
for NSC pension, the veteran communicated in August 2004 that 
he never intended to file for NSC pension insofar as he was 
gainfully employed and that he only wished to pursue the 
claim of entitlement to service connection for uveitis.  That 
issue is addressed below.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Uveitis was not demonstrated during the veteran's 
service, and a preponderance of the competent evidence of 
record is against concluding that such disorder was caused or 
aggravated by service. 


CONCLUSION OF LAW

Chronic uveitis was not incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in November 2002 and September 2004.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in any evidence in his possession that would 
support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of this claim.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Each disorder for 
which a veteran seeks service connection must be considered 
on the basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Factual Background

Service medical records from April 1984 reflect the veteran 
was seen for an irritation to the right eye, reportedly after 
accidentally spraying breath spray into his eye.  He flushed 
the eye with water, and, objectively, there was no redness or 
swelling when he was treated.  He was returned to duty.  The 
service medical records are otherwise silent for any eye 
complaints.  A March 1989 reserve physical reported his eyes 
as normal .  His demobilization evaluation in June 1991 was 
silent as to related complaints, findings or diagnoses; his 
eyes were assessed as clinically normal.  Another reserve 
physical examination in April 1996 reported 20/20 vision 
(uncorrected) and normal eyes.   

In a December 1999 statement, the veteran's private physician 
noted recent treatment for recurrent uveitis in the right eye 
and that a systemic workup was indicative of sarcoidosis.  
The examiner also noted that the veteran's mother also had 
sarcoidosis.  Notwithstanding, the examiner doubted that the 
veteran had sarcoidosis at that time and that his eye 
condition was more adequately described as intermediate 
uveitis or pars planitis.  In February 2000, the physician 
reported extensive vision loss when steroids were tapered.  

The veteran was afforded a VA examination in June 2003.  The 
optometrist reviewed the claims file including the service 
medical records.  He summarized the treatment for the 
veteran's eye pathology, including more recent surgical 
procedures.  Although the veteran asserted that his eye 
disorder resulted from chemical exposure in service, the 
examiner noted that the veteran was unable to specify any 
chemicals to which he was exposed and that the clams file did 
not disclose chemical exposure or any resulting treatment.  
The examiner noted the possibility of a relationship of the 
veteran's eye pathology, uveitis, to sarcoidosis or to an 
unknown etiology.  The diagnosis was history of recurrent 
uveitis in the right eye, etiology unknown, questionable 
sarcoid related; history of retinal detachment of the right 
eye, status post three surgical procedures; history of 
glaucoma; aphakia right eye.  The examiner was unable to 
relate the condition to service.  He also noted that the 
veteran acknowledged that no private physician had told him 
that the condition could be related to chemical exposure 
while the veteran was in service, and his own review of the 
record failed to disclose any support for the veteran's claim 
in private medical records.  

In this case, the record does not establish onset of the 
condition in service or that the condition is related to 
service.  The Board notes that the veteran's opinion as to 
medical matters, no matter how sincere, is without probative 
value because he, as a lay person, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  In the absence of a medical 
opinion associating the claimed disorder to service, the 
claim must be denied. 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002).   


ORDER

Service connection for chronic uveitis is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


